

THIRD AMENDMENT TO STOCK PURCHASE AGREEMENT




This Third Amendment to Stock Purchase Agreement (this "Third Amendment ") is
dated August 24, 2007 and is by and among Colombia Goldfields, Ltd., a Delaware
corporation ("Buyer"), RNC (Colombia) Limited, a Belize corporation and its
wholly owned subsidiary, Compania Minera de Caldas, a Colombian corporation
("Caldas"), (together referred to herein as the "Company") and, Investcol
Limited, a Belize corporation ("Seller"). Certain other capitalized terms used
herein are defined in the Agreement (defined below).


RECITALS


WHEREAS, Buyer, Seller and Company entered into that certain Stock Purchase
Agreement dated as of January 13, 2006 ("Agreement");


WHEREAS, Buyer, Seller and Company entered into those certain First and Second
Amendments to the Stock Purchase Agreement dated as of August 22, 2006 and
December 14, 2006, respectively;
and


WHEREAS, the parties desire to amend the capital stock purchase option
provisions pursuant to Section 2.3.3 of the Agreement.


TERMS


NOW therefore, for $10.00 and other good and valuable consideration, the receipt
and sufficiency of which is hereby conclusively acknowledged, the parties,
subject to any applicable regulatory approvals, agree as follows:


1. Amendment to Section 2.3.3 of the Agreement. Section 2.3.3 of the Agreement
is hereby amended and restated in its entirety as follows:


2.3.3 Buyer shall have the option until May 1, 2009 to acquire from Seller 100
Shares (constituting 10% of the then issued and outstanding capital stock of
Company), free and clear of all Encumbrances in exchange for $300,000 and
3,000,000 shares of Buyer Common Stock issued to Seller, by delivery to the
Seller of notice of intent to exercise the option in conformity with the terms
of the Escrow Agreement annexed hereto as Exhibit "1".
 
2. Exercise of Capital Stock Purchase Option. Buyer hereby elects to exercise
the capital stock purchase option pursuant to Section 2.3.3 of the Agreement.
Upon signing of this Third Amendment, Buyer shall deliver to Seller $300,000 and
3,000,000 shares of Buyer Common Stock.
 
3. Ratification; Entire Agreement; Recitals. Except as modified above, all other
terms and conditions of the Agreement are ratified and reaffirmed in their
entirety, and shall remain in full force and effect. This Third Amendment and
the Agreement (including the Schedules attached to the Agreement and the
Recitals set forth above and in the Agreement) and other documents delivered
concurrently with the Agreement, contain the entire understanding of the parties
in respect of its subject matter and supersedes all prior agreements and
understandings (oral or written) between or among the parties with respect to
such subject matter.
 

--------------------------------------------------------------------------------


 
4. Amendment; Waiver. This Third Amendment may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
all parties.
 
5. Counterparts; Execution by Facsimile. This Third Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.
Delivery of an executed counterpart hereof by facsimile shall be effective as
manual delivery of an executed counterpart hereof.
 
[Signatures Begin on Following Page]


2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment and
Exercise to be executed the day and year first above written.
 

COLOMBIA GOLDFIELDS, LTD.
 
 
 
 
By: L. Randall Martin
Title: President
 
INVESTCOL LTD.
 
 
 
By: Thomas W. Lough
Title: President
  RNC (COLOMBIA) LIMITED
 
 
 
By: James Kopperson
Title: Vice President and CFO

 